       Case 2:16-cv-01458-DMC Document 35 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BYRON MANNING,                                   No. 2:16-CV-1458-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on November 2, 2018, and plaintiff appealed. Pursuant to the parties’

21   stipulation, the Ninth Circuit Court of Appeals vacated this Court’s final judgment and remanded

22   with instruction to remand the matter back to the agency pursuant to sentence four of 42 U.S.C.

23   § 405(g). The Ninth Circuit’s mandate issued on September 23, 2019.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
       Case 2:16-cv-01458-DMC Document 35 Filed 06/04/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Pursuant to the Ninth Circuit’s instruction, this matter is hereby remanded

 3   back to the agency pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

 4   consistent with the parties’ stipulation filed in the appellate court; and

 5                  2.      The Clerk of the Court is directed to enter judgment and close this file.

 6

 7

 8   Dated: June 3, 2020
                                                             ____________________________________
 9                                                           DENNIS M. COTA
10                                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
